UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1725


JOHN CUTONILLI,

                  Plaintiff - Appellant,

          v.

FEDERAL    TRANSIT       ADMINISTRATION;      MARYLAND     TRANSIT
ADMINISTRATION,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-02373-ELH)


Submitted:   November 9, 2015               Decided:   December 3, 2015


Before KING, AGEE, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


John Cutonilli, Appellant Pro Se. Robert Harris Oakley, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Linda DeVuono,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John Cutonilli appeals the district court’s order granting

the Federal Transit Administration’s and the Maryland Transit

Administration’s summary judgment motions on Cutonilli’s claims

seeking declaratory and injunctive relief, as well as its order

denying   Cutonilli’s    Fed.   R.     Civ.    P.   59(e)   motion.   It   is

undisputed that the Red Line Project, which was a proposed east-

west mass transit line and the subject of Cutonilli’s claims,

has been cancelled.          We thus find that the appeal has been

rendered moot.    See Chafin v. Chafin, 133 S. Ct. 1017, 1023

(2013) (holding that “[f]ederal courts may not decide questions

that cannot affect the rights of litigants in the case before

them or give opinions advising what the law would be upon a

hypothetical   state    of   facts”)       (internal   quotation   marks   and

brackets omitted); Knox v. Service Employees Int’l Union, Local

1000, 132 S. Ct. 2277, 2287 (2012) (recognizing that “[a] case

becomes moot only when it is impossible for a court to grant any

effectual relief whatever to the prevailing party”) (internal

quotation marks omitted).

     Accordingly, we vacate the district court’s orders, remand

the case to the district court, and instruct the district court

to dismiss Cutonilli’s claims.          See Mellen v. Bunting, 327 F.3d

355, 364 (4th Cir. 2003) (“If a claim becomes moot after the

entry of a district court’s final judgment and prior to the

                                       2
completion of appellate review, we generally vacate the judgment

and remand for dismissal.”).    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                            VACATED AND REMANDED




                               3